DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed December 9, 2020.
The amendments have been accepted and are hereby entered.
Claims 1, 8, and 14 have been amended.
No claims have been canceled or withdrawn.
No claims have been added.
Claims 1-20 are pending and have been examined.


ACKNOWLEDGMENT OF ISSUES RAISED BY THE APPLICANT
Response to Amendment
Applicant’s argument with respect to the 35 U.S.C. §112(b) rejection of claims 1-20 directed to “program construct” has been fully considered and deemed persuasive in view of claim amendments and applicant arguments received on December 9, 2020.

The rejections under U.S.C. § 112(a) of claims 1-20 directed to the written description requirement of keywords and program constructs are withdrawn as a result of the claim amendments and applicant arguments received on December 9, 2020.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 1-20 directed to “partially developed” have been fully considered and is deemed persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Re: Claim Rejections - 35 USC § 103
Claims 1-20 are allowed.  The following is an Examiner’s statement of reasons for allowance of the independent claims (Claims 1, 8 and 14).

The closest prior art of record include Non-Patent Literature, “Get Paid for Open Source Coding in GitHub” to McCauley1 (hereinafter “McCauley”), United States Application Publication No.  US-20170039188-A1 to Allen, and US-20190140995-A1 to Roller (“Roller”).

While individual features of claims 1, 14, and 20 may be shown in the prior art of record; no known reference, alone or in combination would provide the invention of claims 1, 8, and 14.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide a system comprising the following combination of limitations (Underline added for emphasis):

identifying, by a computer, an intent of an under-developed code within a programming environment [,] wherein said under-developed code comprises partially developed software code that is currently unable to provide desired functionality, wherein identifying the intent of the under-developed code comprises: identifying words from one or more function names, variable names, and file names in the under-developed code, wherein the identified words are not program constructs of any programming language; and identifying the intent based on the identified keywords; and

publishing, by the computer, the identified intent as a request for bids on a network;

Examiner notes McCauley disclosing jobs of fixing incomplete / defective code being bid over on an open auction process (pages 2, ¶2 of McCauley discloses “issues in their code [to fix]”, see page 3 image for bidding on GitHub), but does not specify any computer identifying the intent of the underdeveloped code, and is understood to be manually requested by an end user requesting a particular fix (See page 3 image where shahharsol comments requesting invoiceID (i.e., a variable in code) being used for a default sorting method). Despite being of a similar nature in a similar field of endeavor, McCauley is silent to any form of automating intent determination of computer code.

Allen discloses natural language processing of computer code that read upon some claim limitations of the independent claims (See Fig. 5 in view of ¶¶54, 68, 72 of Allen in view of Applicant claims directed to intent identification), but still fails to disclose any recitation of a bidding process or any particular use that resembles the bidding process of McCauley. Furthermore, Examiner fails to see any reasonable rationale that would render the combination of McCauley and Allen obvious, as there is no particular recitation in either prior art to lend itself for use in the other, other than the superficial connection of both pertaining to computer code. (i.e., it would not be clear to combine the request for bids of incomplete code of McCauley with the natural language processing of code of Allen to reach the claimed invention). Furthermore, Examiner fails to see any rationale other than applicant’s intent as elucidated in specification / arguments for performing a request to bids with respect to the intent of the “partially developed code”.

Roller discloses computer code for receiving messages, classifying the messages, performing natural language processing analysis of the text of the message, selecting a set of actions/services in response to receipt of the message, and instructing a set of services for generating a communication template that incorporates information based on at least the classification (See claim 1). Examiner notes this could hypothetically be combinable with McCauley and Allen to reach the claimed invention on a superficial/cursory interpretation, but notes that the hypothetical combination would fail to appreciate the many dependencies listed within Roller (e.g., the services of an application, the binary classification, etc. I.e., it is unclear as to how the services of McCauley (i.e., services of GitHub) in view of Allen would fit into the particular framework of Roller in such a way that is obvious to one of ordinary skill in the art, and also reads upon the claim language.). Examiner further notes Roller does not disclose the communication template utilizing the natural language processing as a summary, but rather a classification, which is not the same (See Fig. 5 of Allen compared to claim 1 of Roller).


In summary, there is no evidence that one of ordinary skill in the art would be motivated to modify the teachings of the prior art applied herein, or in prior Non-Final Office Action, in order to provide the method claimed by applicant, particularly in view of the claim limitations directed to publishing the identified intent of partially developed computer code as a request for bids, as provided by Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Friday, 9:30AM-6:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/M.A.M./Examiner, Art Unit 3695         


/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 8, 2021



    
        
            
        
            
    

    
        1 See PTO-892 document “U”